—Judgment unanimously reversed on the law with costs and judgment granted in accordance with the following Memorandum: We grant judgment in favor of plaintiff declaring that the action taken by respondent City of Hornell Industrial Development Agency is null and void based upon our decision in Matter of Taxpayers Opposed to Flood-mart v City of Hornell Indus. Dev. Agency (212 AD2d 958 [decided herewith]). In view of our determination, we conclude that the Inducement Resolution of November 20, 1993, pur*1047porting to ratify, confirm, and reauthorize the March 27, 1993 Inducement Resolution, was approved in violation of General Municipal Law § 862 (2). That section was amended, effective October 19, 1993, to preclude industrial development agencies from providing financial assistance to projects “where facilities or property that are primarily used in making retail sales” (L 1993, ch 356, § 15). We do not address the remaining contentions raised by the parties. (Appeal from Judgment of Supreme Court, Steuben County, Purple, Jr., J.—Declaratory Judgment.) Present—Green, J. P., Balio, Fallon, Callahan and Boehm, JJ. (Filed Jan. 24, 1995.)